[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
In this medical malpractice action, the defendants move to reargue a November 22, 1994 decision denying their motion to strike counts of the substitute complaint alleging loss of filial consortium and bystander emotional distress. The defendants point out, correctly, that I have since opined, in Wildman v.Connecticut Allergy  Asthma Associates, P.C., Superior Court, Judicial District of Fairfield, No. 334473 (1996), that a claim for bystander emotional distress still may not be maintained under Connecticut law, notwithstanding a general recognition of the cause of action of bystander emotional distress in Clohessyv. Bachelor, 237 Conn. 31, 675 A.2d 852 (1996).1
A motion to reargue is governed by Practice Book § 204B. Practice Book § 204B requires that such a motion be filed "within twenty days from the issuance of notice of the rendition of the decision or order" sought to be reargued.2 The present motion is filed far beyond that time period.
The motion to reargue is denied.3
BY THE COURT
Bruce L. LevinJudge of the Superior Court